 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER LEEDOM, dissenting :I am still of the view, subscribed to by a unanimous Board in theColumbia-Southerncase,supra,that it was the basic intent of Congressthat guards should not be represented by a union which, as here, isaffiliated with a nonguard union.As indicated in that case, SenatorTaft made it clear at the time the applicable provision of the Labor-Management Relations Act, 1947, was considered, that guards couldhave the protection of the Act "only if they had a union separate andapart from the union of the general employees."Accordingly, Iwould, consistent with theColumbia-Southerncase, hold that the in-stant contract covering a guard unit is not it bar and I would directan election.Chrysler Corporation(Mo-Par Building)andInternationalUnion, United Automobile,Aircraft&Agricultural Imple-ment Workers of America,AFL-CIOChrysler Corporation:McKinstry DivisionandInternationalUnion,United Automobile,Aircraft&Agricultural Imple-ment Workers of America,AFL-CIOChrysler Corporation:Parts Division(Stearns Building)andInternationalUnion,United Automobile,Aircraft& Agri-cultural ImplementWorkers of America,AFL-CIO.CasesNos. 7-RC-787, 7-RC-1000, and 7-I?0-1322.November 17, 1961SUPPLEMENTAL DECISION AND ORDEROn June 24, 1960, the International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, AFL-CIO(herein called the Union), filed its motion to amend certifications. Byits motion, the Union seeks to add to the existing office clerical bargain-ing unit at the Employer's Center Line facility certain other officeclerical employees who are also employed at the Center Line facility,but who have heretofore been unrepresented.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The existing clerical unit at Center Line consists principally of em-ployees from a number of formerly separate units for which the Unionhad been certified or recognized. In R-2961 (1941) (36 NLRB 157),the Union was certified for the office clerical employees at the Em-ployer's Marysville parts depot.On May 15 and October 3, 1950, andApril 23, 1951, respectively, the Union was also certified for the officeclerical employees at the Employer's Mo-Par Building (Case No. 7-134 NLRB No. 41. CHRYSLER CORPORATION (MO-PAR BUILDING)455RC-787), McKinstry Division (Case No. 7-RC-1000), and the StearnsBuilding (Case No. 7-RC-1322). After completion of the Center Linefacility in 1953, the Employer transferred the office clerical employeesin these four units into the Center Line facility.'The Union has also been certified or recognized as the bargainingrepresentative of other groups of employees at the Center Line facility.In 1954 the'Union was certified in units of budget employees at CenterLine in Case No. 7-RC-2301, and clerical employees in the plant engi-neering department at Center Line in Case No. 7-RC-2218 (not pub-lished in NLRBvolumes).In 1957, the Unionwas alsocertified, inCase No. 7-RC-3353 (not published in NLRB volumes), in a unit ofgroup leaders who had been excluded from the prior certifications.In 1953, the Employer acquired the assets of the Briggs Manufactur-ing Company, a former parts supplier,and uponacquisition, trans-ferred approximately 40 former Briggs employees into the partsdivision at Center Line and recognized the Union as the bargainingrepresentative of these employees.The above-described units, plus the former Briggs employees and anumber of other individualsand smallergroups transferred intoCenter Line, are currently represented by the Union in a single unitcovered by,a master officeclerical contract with the Employer.The Unionseeks adetermination that by virtue of these certifica-tions and its contract that it is the representative of all office andclerical employees at the Center Line facility 2 including certain cleri-cals presently employed at the Center Line facility whom the Em-ployer has refused to recognize as part of the existing unit.The Employer contends that the employees in question are not partof the existing unit because they have either been specifically excludedfrom the various certifications, or have been excluded because of prioremployment by the Employer at other facilities where there were nobargaining units.The Employer also contends that the disputed em-ployees may not be appropriately included in the existing unit, as theyperfunctions different from those performed by employees in theexistingunit and areassignedto departments outside those covered bythe existing contract.Finally, the Employer contends that these em-ployees should not be included in the unit without first being given aself-determination election.We find merit in the Employer's position.At the time the motion was filed herein, it appears that all of theoffice clerical employees represented by the Union at Center Line underthe master office and clerical contract were assigned to theserviceparts andaccessoriesdivision (herein called SPAD).The Unionwould add to this unit approximately 136 clerical employees in the1The McKinstry Division unit was not transferred to Center Line until 19572 Other individuals and small groups subsequently transferred into the Center Linefacility have also been added to the contract unit by agreement of the parties. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDautomotive sales group, approximately 19 employees in the marketinggroup, and approximately 30 employees in corporate traffic, all ofwhom work at the Center Line facility.As noted above, the Unionasserts that these employees perform office and clerical functionssimilar, if not identical, to the office and clerical functions performedby the employees in the existing unit.The Union further argues thatthese employees are subject to the same wage scales, receive identicalholidays, vacations, insurance, and retirement benefits and usually re-ceive increases in benefits corresponding to those given employees inthe unit, and therefore they should be deemed part of the unit.Corporate traffic office employees :The record shows that prior to1945, the Dodge division traffic department performed traffic func-tions on an employerwide basis as well as traffic functions for its owndivision.In 1945, the Employer created the present corporate traffic(referred to herein as CTO) by taking this function away from theDodge division and transferring the employees who previously per-formed such work at the Dodge division into the corporate officesin Highland Park. In 1953, CTO moved from Highland Park to an-other building, and in 1957 CTO moved into the Center Line facilitywhere it is now located in building 112.At no time have any of theCTO office and clerical employees been members of any bargainingunit.The record shows that CTO performs traffic functions on a-corporatewide basis, adopting and formulating procedures and poli-cies to be followed by the various divisions and plants. In addition,-CTO actually acts as traffic controller for the various plants anddivisions, including SPAD.However, as SPAD has its own trafficminor.Further, CTO employees are not responsible to any execu-tives of SPAD, there is no interchange between CTO and SPADemployees, personnel functions for each division are conducted bydifferent personnel offices, and there is no line of promotion betweenCTO and SPAD.Automotive sales group:In 1956, the Employer organized and es-tablished what is now known as the automotive sales group (herein-after referred, to as ASG) for the purpose of centralizing automotivesales control.ASG assumed certain functions bringing various salesforces under the direct control of the corporate vice president incharge of sales.At its inception; a staff of approximately 200 gen-,eral salaried employees were assigned to ASG.Approximately 150,of these were transferred from other divisions of the Employer withthe balance being secured either as new employees or from the layoffpool.Only 13 of this group of 150 were transferred from office and.clerical bargaining units at other plants and, of these 13, not 1 wastransferred from SPAD or its predecessors in title.ASG was firstlocated in the Highland Park corporate offices and later in a separate CHRYSLER CORPORATION (MO-PAR BUILDING)457facility on Mound Road in the Detroit area. In 1958 ASG moved in-to building 100 at Center Line where it is presently located.Although ASG employees work in close proximity to SPAD bar-gaining unit employees, they are subject to separate supervision withno responsibility to any of the executives of SPAD.Further, theyare serviced by a different personnel office, and there is no employeeinterchange between ASG and SPAD. In addition, at no time sinceASG's creation has the Union represented any of the employees as-signed to ASG with the exception of 13 of its original group of em-ployees who were transferred to ASG from an existing bargainingunit.Marketing:In 1960, the Employer severed from ASG what is nowknown as the marketing group, to plan long-range sales on a corporatelevel.Although marketing now functions on the group level report-ing directly to the vice president in charge of marketing, its functionsapparently are the same as when it existed as a part of ASG.In addition to the above facts, there are other factors that tend todistinguish the SPAD employees from the disputed employees. Em-ployees in the bargaining units punch timecards, whereas the disputedemployees do not, and paydays and payroll periods have been differentalthough the Employer now intends to have identical payroll periodsthroughout the Company.The hours of work differ, although thehours of corporate traffic were made to conform with SPAD hours forthe benefit of carpool riders.All bargaining unit employees are en-titled to supplemental unemployment benefits whereas unrepresentedemployees participate in the employees thrift-stock ownership plan.We agree with the Employer's contention that the employees in thedisputed groups involved herein may not now be added to the existingbargaining unit without a self-determination election.It is clearfrom the certifications and bargaining history that these employeeshave been unrepresented and excluded from the bargaining unit.Prior to all but one of the certifications herein, CTO was in existencefunctioning as corporate traffic control.ASG came into existenceafter the certifications involved herein, but operated at a separatelocation for approximately a year before being transferred to theCenter Line facility.Both of these groups were in existence and lo-cated at Center Line at the time of the execution of the 1958 contract.Notwithstanding this fact, the Union does not now claim, nor does notappear to have claimed that the disputed employees are actually cov-ered by this contract.In view of the historical exclusion of the disputed employees fromthe certifications and the contracts, and the differences in functionsand services, supervision and personnel procedures, and the absence ofemployee interchange and progression, we find that the corporatetraffic office, the automotive sales group, and the marketing group are 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot included within the SPAD office and clerical unit at the CenterLine facility.'Accordingly, we shall deny the Petitioner's motion toamend certification.[The Board denied the motion of InternationalUnion, United Au-tomobile,Aircraft and Agricultural Implement Workers of America(UAW) AFL-CIO, to amend the certifications in Cases Nos. 7-RC-787, 7-RC-1000,and 7-RC-1322.]3Chrysler Corporation,129 NLRB 407.The Great Atlantic & Pacific Tea Company,Inc.andAmalgam-atedMeat Cutters & Butcher Workmen of North America,Local 327, AFL-CIOThe Great Atlantic&Pacific Tea Company,Inc. andRetailClerks International Association,Local No. 1691,AFL-CIO.Cases Nos. 15-CA-1904 and 15-CA-1891.November 20, 1961DECISION AND ORDEROn June 29,1961,Trial ExaminerAlbaB. Martin issued his Inter-mediate Report in the above-entitled proceedings,finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter,the Respondent filed exceptions to theIntermediate Report and a supporting brief, and the General Counseland Amalgamated Meat Cutters&Butcher Workmen of North Amer-ica, Local327, AFL-CIO, filed briefs in support of the Trial Exam-iner's Intermediate Report.The Boardihas reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the briefs,and the entire recordin these cases,and hereby adopts the findings, conclusions,and recom-mendations 2 of the Trial Examiner.i Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Fanning,and Brown].2The Respondent filed exceptions to all of the Trial Examiner's recommendations re-garding the remedial provisions contained in the Intermediate Report.With respect tothe notice provisions,the Trial Examiner recommended(1) that Nichols, Respondent'svice president in charge of the New Orleans unit, sign the notice to employees;(2) thatsaid notice be posted in all of the Respondent's stores in the New Orleans unit ; and(3) that Respondent assemble its employees in the Baton Rouge,Louisiana,stores andread the notice to them and, additionally, that copies of the notice be mailed to allemployees,supervisors, and officials in Respondent's employ in the Baton Rouge stores.With one exception, we agree that these requirements are appropriate to effectively remedy134 NLRB No. 52.